internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc intl br3-113156-97 date date a date b country c country d country e f percent g percent business g corp x corp y fco this responds to a letter dated date submitted on your behalf by your authorized representative requesting a ruling under sec_877 of the internal_revenue_code_of_1986 code that a’s loss of u s citizenship did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code additional information was submitted in letters dated date date and date the information submitted for consideration is substantially as set forth below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination plr-113156-97 a a former u s citizen relinquished his citizenship on date b before a diplomatic officer of the united_states pursuant to section a of the immigration and nationality act u s c a a was born in country c a was born a dual national of the united_states and country c on the date of a’s expatriation a wa sec_31 years old cid cid on the date of his expatriation a was a resident of country d as of the date of a’s expatriation a had lived in the following three countries i the united_states for a total of approximately years ii country c for a total of approximately years and iii country d for approximately two years a is currently a resident of country c and represents that he will be subject_to tax on his worldwide income under the laws of country c a’s net_worth on date b the date that he expatriated exceeded dollar_figure on such date a’s primary asset was his interest in corp x a foreign holding corporation corp x’s sole asset is the stock of fco a publicly traded foreign_corporation organized in country e the value of a’s interest in corp x constitutes approximately percent of the value of all of a’s assets a’s other assets on the date of expatriation included cash a personal_residence in country c ownership interests in several domestic partnerships and partial ownership of a residence located in the united_states and a vacation home located in country c a’s gross assets have a fair_market_value in excess of dollar_figure aside from the changes described in the following paragraph a represents that his current_assets are representative of the assets he owned for the period that began five years prior to the date on which he expatriated and ending on the date that his ruling_request and any additional information in support of the request was submitted a represents that the changes in a’s assets described in the following paragraph are the only anticipated changes in his assets and liabilities for the 10-year period following expatriation a's average annual net u s income_tax for the five taxable years prior to his expatriation exceeded dollar_figure prior to the transaction described below a and his family members directly held for tax purposes shares of fco representing approximately f percent of the value of all shares and g percent of the voting power of all shares six months prior to a’s expatriation a and his family members contributed their fco stock to corp x a newly formed foreign holding_company six months after a’s expatriation a and his family directed corp x to contribute the fco stock to two foreign trusts one trust was established by a and his siblings children’s trust the second trust was established by a’s father for the benefit of his children father’s trust a is an income_beneficiary of both trusts and it is anticipated that the trusts will currently distribute the dividend income received from corp x to a a represents that at the time of his expatriation he was unaware that he would be named a beneficiary of the father’s trust several months after a’s expatriation a moved to country c to run a family owned business corp y a is the chief_executive_officer ceo of corp y corp y is engaged in business g a represents that his job is politically sensitive because the plr-113156-97 united_states has imposed duties on business g products and products of a similar nature produced by other country c companies a represents that as a result of the sensitive nature of a’s position the chairman of the board_of corp y also a’s father required the ceo position to be held by a permanent country c resident and exclusive country c citizen a represents that he expatriated to fulfill this requirement if a had remained a u s citizen children’s trust would be a grantor_trust under sec_677 of the code accordingly a would have been taxed directly on all the trust income regardless of whether the income is distributed under the grantor_trust provisions a represents that he will be taxed on the trust income from both trusts in country c only upon distribution a submitted a projection of the u s income taxes he would have owed on income received in the first taxable_year after his expatriation had he remained a u s citizen resident in country c if a had remained a u s citizen his residual u s tax_liability after taking into account foreign tax_credits with respect to such income would have been approximately percent of his total taxable_income sec_877 as amended by the health insurance portability and accountability act of generally provides that a u s citizen who loses citizenship or a long-term_resident who ceases to be taxed as a lawful permanent resident_of_the_united_states within the 10-year period immediately preceding the close of the taxable_year will be taxed on all of his or her u s source income as modified by sec_877 for such taxable_year unless such loss or cessation did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code see sec_877 and e sec_2107 generally provides that u s estate_tax will be imposed on the transfer of the taxable_estate of every nonresident decedent if the individual lost u s citizenship within the 10-year period ending on the date of death unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_877 provides that a long-term_resident who ceases to be taxed as a lawful permanent resident_of_the_united_states will be treated in the same manner as a u s citizen who lost u s citizenship for purposes of sec_2107 sec_2501 generally provides that a tax will be imposed for each calendar_year on the transfer of property made by gift during such year by any individual resident or nonresident sec_2501 provides that sec_2501 will not apply to the transfer of intangible_property made by a nonresident_not_a_citizen_of_the_united_states however sec_2501 provides that this exception does not apply in the case of a donor who lost u s citizenship within the 10-year period ending on the date of the transfer unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_877 provides that a long-term_resident who ceases to be taxed as a lawful permanent resident_of_the_united_states will be treated in the same manner as a u s citizen who lost u s citizenship for plr-113156-97 purposes of sec_2501 for purposes of the foregoing provisions a former citizen or former long-term_resident is considered to have lost u s citizenship or ceased to be taxed as a long-term u s resident with a principal purpose under sec_877 to avoid u s taxes if i the individual’s average annual net u s income_tax for the five taxable years prior to expatriation is greater than dollar_figure or ii the individual’s net_worth on the date of expatriation is dollar_figure or more as modified by post-1996 cost-of-living adjustments sec_877 and e of the code see also sec_2107 and sec_2501 of the code sec_877 as amended is generally effective after date under notice_98_34 1998_27_irb_30 modifying notice_97_19 1997_1_cb_394 a former citizen whose net_worth or average tax_liability exceeds the applicable thresholds will not be presumed to have a principal purpose of tax_avoidance under sec_877 if that former citizen is eligible to submit a ruling_request under sec_877 and submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes although the presumption of tax_avoidance under sec_877 will not apply to such an individual he will be considered by the service to have a principal purpose of tax_avoidance under sec_877 based on facts and circumstances if he receives a ruling that his expatriation has for one of its principal purposes the avoidance of taxes under subtitle a or subtitle b of the code a is eligible to request a ruling pursuant to sec_877 because a was a citizen at birth of the united_states and country c and continues to be a citizen of country c a is also eligible to submit a ruling under sec_877 because a is a citizen of the country in which a was born notice_97_19 modified by notice_98_34 requires that certain information be submitted with a request for a ruling that an individual’s expatriation did not have for one of its principal purposes the avoidance of u s taxes a submitted all the information required by notice_97_19 including any additional information requested by the service after review of the submission based solely on the information submitted and the representations made it is held that a has made a complete and good_faith submission in accordance with sec_877 and notice_98_34 accordingly a will not be considered to have a principal purpose of tax_avoidance by reason of sec_877 however based on the information submitted and the representations made it is also held that a’s expatriation has for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code within the meaning of sec_877 except as expressly provided herein no opinion is expressed or implied plr-113156-97 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to a’s u s tax_liability for taxable periods prior to his expatriation or for taxable periods after his loss of u s citizenship under sections of the code other than sec_877 sec_2107 and sec_2501 a copy of this letter must be attached to a’s u s income_tax return for the year in which a obtained the ruling whether or not a is otherwise required to file a return this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s w edward williams w edward williams senior technical reviewer branch office of associate chief_counsel international cc
